DETAILED ACTION
This is a non-final Office action for Application 17/193,578 filed 03/05/2021.

Status of Claims
Claims 1-4 are pending;
Claims 1-4 are original;
Claims 1-4 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/05/2021 has been considered by the Examiner.
The information disclosure statement (IDS) submitted 07/21/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no valid U.S. patent publication with the document number "US-17/191,760" under "U.S. PATENT DOCUMENTS" in the instant IDS.  Note that the instant IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits.  The applicant is advised that the date of any re-submission of any item of 

Drawings
The drawings filed 03/05/2021 are objected to because Figures 10A, 13A, and 13B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 1 recites "an upper rail that is movably attached to the lower rail and supports a seat" in line 3.  Note that the "seat" is positively recited in the instant limitations of claim 1 as a required structure within the scope of claim 1, since the limitation "supports" introduces a positive recitation of the "seat" thereafter.  Therefore, the Examiner considers that claim 1 positively requires the "seat" in line 3 as a required structure within the scope of claim 1.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1, line 6, the limitation "releases" claims actual movement and should be amended to --configured to release-- or the like.
Claim 1, line 9, "one end side" appears to be --one end side of the locking spring--.  See the limitation "the one end side of the locking spring" in claim 1, line 14.  Note that the limitation "one end side" in line 9 does not specify that the "one end side" is a structural component of the "locking spring."
Claim 1, line 10, "the other end side" appears to be --the other end side of the locking spring--.  See the limitation "the other end side of the locking spring" in claim 3, line 2.  Note that the limitation "the other end side" in line 10 does not specify that the "the other end side" is a structural component of the "locking spring."
Claim 1, lines 9-15, the applicant is advised to use --a first end side of the locking spring-- and --a second end side of the locking spring-- instead of "one end side" (line 9) and "the other end side" (line 10), respectively.
Claim 3, lines 1-4, the applicant is advised to specify that the "upper rail" further includes "an inclined portion" as claims 1 and 2 specify that the "upper rail" includes "the during locking restricting portion" and "the during unlocking restricting portion."  As shown in the drawings, the bracket (60) comprises "the during locking restricting portion" (63a), "the during unlocking restricting portion" (63b), and the "inclined portion" (63c).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations "an engagement state between the locking spring and the lower rail" are recited in line 8 whereas the limitations "the locking spring and the lower rail are in an engaged state" are recited in line 15.  It is not clear as to whether the "engagement state" in line 8 and the "engaged state" in line 15 refer to the same state or different states.  For the same state, the applicant is advised to change "an engaged state" in line 15 to --the engagement state-- or the like.  For different states, the applicant is advised to use --a first engagement state… a second engagement state-- or the like.  Note that the limitation "the engaged state" in claim 2 (line 4) and the limitation "the engagement state" in claim 2 (line 5) may need to be amended depending on how claim 1 is amended.  Appropriate correction is required.

Regarding claim 4, it is recited in lines 2-4, "wherein a bracket is attached to the upper rail, and the during locking restricting portion and the during unlocking restricting portion are provided in the bracket."  However, claim 1 recites in line 13 "the upper rail includes a during locking restricting portion" whereas claim 2 recites in lines 1 and 2 "wherein the upper rail includes a during unlocking restricting portion."  Based on the foregoing limitations of claims 1, 2, and 4, the "bracket" appears to be a structural element of the "upper rail."  Therefore, it is not clear as to how the "bracket" (i.e., a structural element of the "upper rail") can be "attached to the upper rail" as recited in claim 4.  Should it be --wherein the upper rail includes a bracket attached to (another structural element of the upper rail, e.g., a top wall portion) of the upper rail-- or simply --wherein the upper rail includes a bracket--?  The applicant is advised to clarify as to whether or not the "upper rail" includes the "bracket."  Appropriate correction is required.
Claims 2 and 3 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:





(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohee (US 5,931,436).
Regarding claim 1, Rohee discloses a vehicle seat slide apparatus (2, fig 5) comprising: a lower rail (4, fig 5); an upper rail (3, 36, 38, 39, fig 5) that is movably attached to the lower rail (see Figure 5, see col 3, lines 12-37) and supports a seat (1, fig 1); a locking spring (19, fig 5) that is attached to the upper rail (see Figure 5, see col 3, lines 56-60) and has a locking portion (28, fig 2, col 4, lines 1-26) for restricting movement of the upper rail by engaging with the lower rail (see Figure 5, see col 4, lines 1-26); and an unlocking mechanism (37, fig 5) that is attached to the upper rail (see Figure 5, see col 4, lines 34-53) and releases movement restriction of the upper rail by moving the locking portion downward to release an engagement state between the locking spring and the lower rail (see Figures 5 and 6, see col 4, lines 34-53), wherein one end side (29, fig 5) in a longitudinal direction of the locking spring is movably attached to the upper rail (see Figures 5 and 6), the other end side (26, fig 5) in the longitudinal direction of the locking spring is fixed to the upper rail (see Figures 5 and 6), and the locking portion is provided between the one end side and the other end side in the longitudinal direction of the locking spring (see Figures 2 and 5), and the upper rail includes a during locking restricting portion (29a, fig 5, see annotation, also see Figure 6, a right restricting portion of the bracket 38) that restricts movement of the one end side of the locking spring by contacting the one end side of the locking spring when the locking spring and the lower rail are in an engaged state (see Figure 5).
[AltContent: textbox (29b – During Unlocking Restricting Portion)][AltContent: textbox (29a – During Locking Restricting Portion)][AltContent: textbox (29b – During Unlocking Restricting Portion)][AltContent: textbox (29a – During Locking Restricting Portion)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    518
    637
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    505
    598
    media_image2.png
    Greyscale







[AltContent: textbox (Annotation of Selected Portion of Figure 6)][AltContent: textbox (Annotation of Selected Portion of Figure 5)]


Regarding claim 2, wherein the upper rail includes a during unlocking restricting portion (29b, fig 5, see annotation, also see Figure 6, a left restricting portion of the bracket 38) that restricts the movement of the one end side of the locking spring, by not contacting the locking spring when the locking spring and the lower rail are in the engaged state (see Figure 5), and by contacting the one end side of the locking spring when the engagement state between the locking spring and the lower rail is released (see Figure 6).
Regarding claim 4, wherein a bracket (38, fig 5) is attached to the upper rail (see Figure 5, see col 4, lines 34-44), and the during locking restricting portion and the during unlocking restricting portion are provided in the bracket (see Figures 5 and 6).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various vehicle seat slide apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631